AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

                                                                                                       DEC 1 !:I 2019
                                 UNITED STATES DISTRICT COURT
                                                                       CLERK 1 U.$ DlSTf--t1• ·•r 1":0URT         4

                              SOUTHERN DISTRICT OF CALIFORNL sr11.1rnrnt1. f)ISTi,ICT oc C/\.,.11:,,A,1•1:,o,
                                                                                                     flf:'.!:.�.!..'!'..
            UNITED STATES OF AMERICA          JUDGMENT IN A e'iiMtNAt-CXSE
                       V.                     (For Offenses Committed On or After November 1, 1987)

                Elena Abagail Montero (01)                          Case Number:    19cr0898-AJB

                                                                 Jeremy Delicino
                                                                 Defendant's Attorney
Registration Number: 83505298

 □
THE DEFENDANT:
[gj pleaded guilty to count(s)     One of the Superseding Information

D was found guilty on count(s)
   after a nlea of not e:uiltv.
Accordingly, the defendant is adiudged guiltv of such count( s). which involve the following offense( s):
                                                                                                                 Count
 Title & Section                 Nature of Offense                                                              Number(s)
  21:952,960                     Importation ofMethamphetamine (Felony)                                            ls




      The defendant is sentenced as provided in pages 2 through             4      of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 x Count(s)
 D              ----------�---
                 Remaining Count is dismissed on the motion of the United States.


 [gj   Assessment: $100.00 - Remitted

 [gj Fine waived           D Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                            ORABLE ANTHO     J. BATTAGLIA
                                                                          ITED STATES DISTRICT JUDGE
